DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Provence (Reg. No. 43,022) on August 10, 2022.
2.	The application has been amended as follows:
	Cancel claims 17 and 18. 
3. 	(Currently Amended) The method of claim 2, wherein [the] said cleaving the circular polynucleotide template in step (e) comprises contacting the circular polynucleotide template with a nicking endonuclease.
9. 	(Currently Amended) The method of claim 2, wherein the polynucleotide template forms a part of an array.
14. 	(Currently Amended) The method of claim 2, wherein the polynucleotide template in step (a) is directly linked to the surface [of] and the surface is located on a solid support.
15. 	(Currently Amended) The method of claim 2, wherein the extension reaction of step (c) is performed without determining the identity of the unlabeled nucleotide[s] added in step (c).
16. 	(Currently Amended) A method for pairwise sequencing of a polynucleotide template, the method comprising: 
(a) providing a first polynucleotide template immobilized on a surface, said first polynucleotide template comprising a first template strand having a first region and a 5’ phosphate group, and a first self-complementary hairpin polynucleotide linker comprising a loop region and a stem region, wherein the 5’ end of one strand of the stem region is linked to the 3’ end of said first template strand and the 3’ end of the other strand of the stem region comprises a first free 3' hydroxyl group used for initiating sequencing of the first region of the first template strand,
(b) performing a first sequencing-by-synthesis reaction comprising sequential incorporation of different complementary reversibly-terminated nucleotides into the 3' end of said first self-complementary hairpin, thereby determining the sequence of the first region of the first template strand, wherein each of said reversibly-terminated nucleotides comprises a fluorescent label and a 3’ blocking group, the blocking group prevents any further nucleotide incorporation into the 3’ end of the first polynucleotide template to result in a second polynucleotide template, and wherein said sequential incorporation comprise
(i) incorporating one of said reversibly-terminated nucleotides into the first free 3’ hydroxyl group and detecting a fluorescent signal generated from the fluorescent label using a CCD camera or other fluorescence detection means, and
(ii) cleaving the fluorescent label and the 3’ blocking group from said one of said reversibly-terminated nucleotides in the 3’ end of said second polynucleotide template, thereby yielding a free 3’ hydroxyl group before another of said reversibly-terminated nucleotides is incorporated into the 3’ end of the second polynucleotide template,
(c) adding an unlabeled nucleotide to the free 3’ hydroxyl group in the last nucleotide added in step (b) and performing an extension reaction in the presence of different unlabeled nucleotides, thereby generating a second template strand having a free 3’ hydroxyl group, wherein the second template strand is complementary to the full length of said first template strand and comprises a second region,
(d) ligating a second self-complementary hairpin polynucleotide linker to the free 3’ hydroxyl group of the second template strand and the 5’ phosphate group of the first template strand, thereby generating a self-complementary, circular polynucleotide template,
(e) cleaving the circular polynucleotide template, thereby yielding a cleaved polynucleotide template comprising a 3’ end comprising a second free 3’ hydroxyl group used for initiating sequencing of the second region of the second template strand, wherein cleaving the circular polynucleotide template comprises contacting the circular polynucleotide template with a first nicking endonuclease and a second nicking endonuclease, wherein the first self- complementary hairpin polynucleotide linker comprises a recognition site for the first nicking endonuclease which directs cleavage by the first nicking endonuclease at a site before, at or beyond the 5’ end of the first self-complementary hairpin linking polynucleotide, and wherein the second self-complementary hairpin polynucleotide linker comprises a recognition site for the second nicking endonuclease which directs cleavage by the second nicking endonuclease at a site before, at or beyond the 3’ end of the second self-complementary hairpin polynucleotide linker,
(f) removing a portion of the first template strand from the cleaved polynucleotide template by denaturation, wherein the portion is between [the] a cleavage site of the first nicking endonuclease and [the] a cleavage site of the second nicking endonuclease of the circular polynucleotide template,
(g) performing a second sequencing-by-synthesis reaction comprising sequential incorporation of different complementary reversibly-terminated nucleotides into the 3’ end generated in step (e), thereby determining the sequence of the second region of the second template strand, wherein each of said reversibly-terminated nucleotides comprises a fluorescent label and a 3’ blocking group, the blocking group prevents any further nucleotide incorporation into the 3’ end of the cleaved polynucleotide template, and wherein said sequential incorporation in step (g) comprises
(i) incorporating one of said reversibly-terminated nucleotides into the second free 3’ hydroxyl group and detecting a fluorescent signal generated from the fluorescent label using a CCD camera or other fluorescence detection means, and 
(ii) cleaving the fluorescent label and the 3’ blocking group from said one of said reversibly-terminated nucleotides in the 3’ end of said cleaved polynucleotide template, thereby yielding a free 3’ hydroxyl group before another of said reversibly-terminated nucleotides is incorporated into the 3’ end of said cleaved polynucleotide template; wherein said first template strand ranges in length from 100 nucleotides to 1 kb.
19. 	(Currently Amended) The method of claim 16, wherein the polynucleotide template forms a part of an array.
24. 	(Currently Amended) The method of claim 16, wherein the polynucleotide template in step (a) is directly linked to the surface [of] and the surface is located on a solid support.
25. 	(Currently Amended) The method of claim 16, wherein the extension reaction of step (c) is performed without determining the identity of the unlabeled nucleotide[s] added in step (c).
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 2-4, 9-16, and 19-25 are allowable in light of applicant’s amendment filed on August 2, 2022 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendment filed on August 2, 2022 and the examiner’s amendment. The closest prior arts in the record are Fisher (US 2003/0186256 A1, published on October 2, 2003) and Gormley et al., (US 2006/0035233 A1, priority date: December 2, 2002). These prior arts do not teach a combination of steps (a) to (f) of claim 2 and a combination of steps (a) to (g) of claim 16. These prior arts either alone or in combination with the other art in the record do not teach or reasonably suggest a method for pairwise sequencing of a polynucleotide template which comprises all limitations recited in claims 2 and 16.
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 11, 2022